DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Amendment filed 06 Jan. 2022
	Claims 1-20 are pending in this case. Claims 1, 13 and 17 are independent claims

Applicant’s Response
In Applicant’s Response dated 06 Jan. 2022, Applicant amended claims 1, 13 and 17; argued against all rejections previously set forth in the Office Action dated 06 Oct. 2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chidlovskii et al. (Pat. No.: US 8,726,144; Filed: Dec. 23, 2005) (hereinafter “Childlovskii”).

Regarding independent claim 1, Childlovskii disclose a method, comprising:
receiving, by a computer device, an electronic document having labels (col 5 line 33- col 6 line 2);
predicting, by the computer device, a user will reject the labels (col 5 line 33- col 6 line 2);
determining, by the computer device and in response to the predicting the user will reject
the labels, that a subset of labels of the labels violate association rules (col 5 line 33- col 6 line 2);
marking, by the computer device, the subset of labels which violate the association rules
for validation (col 7 line 9 – col 8 line 55);
prioritizing, by the computer device, the subset of labels which violate the association
rules (col 7 line 9 – col 8 line 55); and
rendering, by the computer device, the subset of labels which violate the association rules
in view of priority, wherein the priority includes an importance of a label in the subset of labels (col 7 line 9 – col 8 line 55).

Regarding dependent claim 2, Childlovskii disclose the method of claim 1, wherein the predicting the user will reject the labels includes applying a decision tree to the labels (col 5 line 33- col 6 line 2).

Regarding dependent claim 3, Childlovskii disclose the method of claim 2, wherein the decision tree includes branches which represent attributes for the labels (col 5 line 33- col 6 line 2).

Regarding dependent claim 4, Childlovskii disclose the method of claim 1, further comprising mining, by the computer device, the association rules from historical data of electronic documents (col 4 lines 51-63).

Regarding dependent claim 5, Childlovskii disclose the method of claim 1, wherein the marking the subset of labels includes marking for multiple user validation (col 5 line 33- col 6 line 2).

Regarding dependent claim 6, Childlovskii disclose the method of claim 1, further comprising prompting, by the computer device, a user to resolve a conflict between the association rules (col 5 line 33- col 6 line 2).

Regarding dependent claim 11, Childlovskii disclose the method of claim 1, wherein the labels include annotations representing corrections to the labels (col 3 line 55-col 4 line10).

Regarding dependent claim 12, Childlovskii disclose the method of claim 1, wherein the prioritizing the subset of labels includes prioritizing the subset of labels in view of a label confidence, a label frequency, a phrase frequency, resolution of conflicts between the association rules, and user expertise (col 5 line 33- col 6 line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chidlovskii in view of Harvey et al. (Pub. No.: US 2014/0115007 A1; Filed: Oct. 17, 2013) (hereinafter “Harvey”), further view of Ho (Pat. No.: US 9,317,484 B1; Filed: Dec. 19, 2012).

Regarding independent claim 13, Childlovskii disclose a computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to:
learn label attributes from user validated documents using machine learning (col 1 line 3 – col 2 line 13);
receive an electronic document (col 5 line 33- col 6 line 2);
annotate labels in the electronic document (col 5 line 33- col 6 line 2);
apply the decision tree to the labels (col 5 line 33- col 6 line 2);
apply association rules to the labels for an amount of validation of the labels (col 7 line 9 – col 8 line 55);
prioritize the labels (col 7 line 9 – col 8 line 55); and
render the labels in view of priority, wherein the priority includes an importance of a label in the subset of labels (col 7 line 9 – col 8 line 55).

Childlovskii does not expressly disclose generate a decision tree in view of the label attributes;
in response to a label validating an association rule, determine that the label needs a single user validation.

Harvey teach generate a decision tree in view of the label attributes (0023-0024).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill of the art to combine Harvey with Childlovskii for the benefit of creating greater flexibility from the point of data analysis.

Ho teach in response to a label validating an association rule, determine that the label needs a single user validation (col 2 lines 31-48).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill of the art to combine Ho with Childlovskii in view of Harvey for the benefit of validating data from different pages in a multi-page document.

Regarding dependent claim 14, Childlovskii disclose the computer program product of claim 13, wherein the program instructions are executable to determine whether the labels meet parameters of the decision tree (col 5 line 33- col 6 line 2).

Regarding dependent claim 15, Childlovskii in view of Harvey does not expressly disclose the computer program product of claim 13, wherein the rendering the labels includes zooming into rejected labels and enlarging text of the rejected labels.
Ho teach wherein the rendering the labels includes zooming into rejected labels and enlarging text of the rejected labels (col 4 lines 11-65).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill of the art to combine Ho with Childlovskii in view of Harvey for the benefit of validating data from different pages in a multi-page document.

Regarding dependent claim 16,  Childlovskii in view of Harvey does not expressly disclose the computer program product of claim 13, wherein the rendering the labels includes changing a font size of the labels, a color of font of the labels, and styles of the labels.
Ho teach wherein the rendering the labels includes changing a font size of the labels, a color of font of the labels, and styles of the labels (col 4 lines 11-65).
Ho with Childlovskii in view of Harvey for the benefit of validating data from different pages in a multi-page document.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chidlovskii in view of view of Ho (Pat. No.: US 9,317,484 B1; Filed: Dec. 19, 2012).

Regarding dependent claim 7, Childlovskii does not expressly disclose the method of claim 1, wherein the rendering the subset of labels includes zooming into the subset of labels.
Ho teach wherein the rendering the subset of labels includes zooming into the subset of labels (col 4 lines 11-65).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill of the art to combine Ho with Childlovskii for the benefit of validating data from different pages in a multi-page document.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chidlovskii in view of Vanderwende et al.  (Pub. No.: US 2012/0233534; Filed: Aug. 26, 2000) (hereinafter “Vanderwende”).

Regarding dependent claim 8, Childlovskii  does not expressly disclose the method of claim 1, wherein the rendering the subset of labels includes changing a color of font within the subset of labels.
Vanderwende teach wherein the rendering the subset of labels includes changing a color of font within the subset of labels (0029-0030)
Therefore at the time of the invention it would have been obvious to one of ordinary skill of the art to combine Vanderwende with Childlovskii for the benefit of allowing the reviewer can quickly locate portions of the document that the reviewer previously found to be important and can review annotations in the margins to refresh the memory of the reviewer.

Regarding dependent claim 9,  Childlovskii  does not expressly disclose the method of claim 1, wherein the rendering the subset of labels includes changing a font size of font within the subset of labels
Vanderwende teach wherein the rendering the subset of labels includes changing a font size of font within the subset of labels (0029-0030).
Therefore at the time of the invention it would have been obvious to one of ordinary skill of the art to combine Vanderwende with Childlovskii for the benefit of allowing the reviewer can quickly locate portions of the document that the reviewer previously found to be important and can review annotations in the margins to refresh the memory of the reviewer.

Regarding dependent claim 10, Childlovskii  does not expressly disclose the method of claim 1, wherein the rendering the subset of labels includes enlarging text within the subset of labels.
Vanderwende teach wherein the rendering the subset of labels includes enlarging text within the subset of labels
Therefore at the time of the invention it would have been obvious to one of ordinary skill of the art to combine Vanderwende with Childlovskii for the benefit of allowing the reviewer can quickly locate portions of the document that the reviewer previously found to be important and can review annotations in the margins to refresh the memory of the reviewer.

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768